Citation Nr: 0013364	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  94-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of upper and 
lower back injuries.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from June 1944 to February 
1946.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1992 
rating decision of the Seattle, Washington, Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for residuals of upper and lower back 
injuries.  In March 1996, the Board remanded this appeal to 
the RO to obtain private and/or Department of Veterans 
Affairs (hereinafter "VA") treatment records and to afford 
the veteran a VA orthopedic examination.  In December 1997, 
the Board again remanded this appeal to the RO to afford the 
veteran an additional VA orthopedic examination.  The veteran 
has been represented throughout this appeal by AMVETS.  


FINDING OF FACT

There is no competent evidence linking the veteran's present 
upper and lower back disorders to his period of service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for residuals 
of upper and lower back injuries is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and 

if so, whether the VA has properly assisted him in the 
development of his claim.  A "well-grounded" claim is one 
which is not implausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  As discussed below, the Board finds that the 
veteran's claim for service connection for residuals of upper 
and lower back injuries is not well grounded and that, 
therefore, there is no further duty to assist the veteran 
with development of such claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a 

nexus between the inservice injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that in June 
1945 an X-ray was taken of his cervical spine.  The 
radiological report noted that there appeared to be an old 
injury at the body of C3.  It was also noted that there was 
no cervical rib and that the X-ray was negative for recent 
pathology.  The February 1946 separation examination report 
included notations that the veteran's neck, spine and 
extremities were normal.  

A July 1977 private treatment report referred to other 
disorders.  The veteran underwent a VA general medical 
examination in January 1978.  The diagnoses did not refer to 
any upper or lower back disorders.  A January 1978 chest X-
ray indicated that there was moderate degenerative arthritis 
of the thoracic spine.  VA treatment records dated from 
August 1979 to September 1992 indicated that the veteran was 
treated for multiple disorders.  A June 1992 entry noted that 
the veteran had back pain which was unchanged.  

In a September 1992 lay statement, [redacted], the veteran's 
ex-wife, reported that she had knowledge of a swimming pool 
accident suffered by the veteran in early 1945.  She reported 
that the veteran had a bad gash on the top of his head after 
hitting the bottom of a pool.  It was noted that the veteran 
had complaints of headaches and back pain at that time.  

At a May 1993 hearing on appeal, the veteran testified that 
during service he injured his upper and lower back during 
training.  He indicated that the injury occurred in March or 
April of 1945.  The veteran stated that he dove into a pool 
headfirst and hit the tip of his head on the bottom of the 
pool.  He reported that he was knocked out and that he 
suffered a laceration to the top of his head.  The veteran 
stated that he had no injuries to his neck or spine prior to 
service.  He also noted that he was treated by chiropractors 
after service in 1946 for his neck and back disorders.  The 
veteran's ex-wife testified that the veteran had a big 
bandage on his head after the 

injury.  She also reported that the veteran had problems with 
his back within a month after service and that he also had 
trouble bending his neck.  

In a June 1993 lay statement, [redacted] reported that she had 
known the veteran since 1948.  She reported that the veteran 
often complained that his back was hurting him and that he 
was injured diving into a pool during service.  A July 1993 
statement from [redacted] indicated that he had known the 
veteran for sixty-four years and that the veteran told him 
about his accident in the swimming pool during training on 
different occasions.  In a July 1993 lay statement,  
[redacted] reported that she had known the veteran for fifty 
years and that she had heard about his back injury and pain 
many times.  

VA treatment records dated from January 1993 to June 1993 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA spine examination in August 1993.  
He reported that he was forced to dive in 1945 and hit the 
bottom of a pool with his head.  The veteran indicated that 
believed he was unconscious and that he suffered a laceration 
to the scalp.  He reported that he had suffered chronic neck 
and back pain since the injury.  The examiner diagnosed 
chronic neck and low back pain with a reported history of a 
diving accident in 1945.  The examiner commented that a prior 
X-ray of the cervical spin in 1945 showed evidence of a prior 
injury.  An August 1993 radiological report, as to the 
veteran's lumbosacral, thoracic and cervical spines, 
indicated a conclusion of multiple chronic degenerative 
changes commensurate with age group and associated with 
dorsal kyphoscoliosis and thoracolumbar scoliosis.  

VA treatment records dated from September 1993 to May 1996 
indicated that the veteran continued to receive treatment.  
Treatment entries dated in October 1994, November 1994, 
December 1994 and January 1995 indicated that the veteran had 
disabilities including limited motion in the cervical and 
lumbar spine.  

The veteran underwent an additional VA spine examination in 
June 1996.  He reported a history of a laceration to his 
scalp when diving into a pool during service.  The veteran 
reported progressive problems with back pain since that time.  
He 

indicated that he had seen chiropractors since the late 
1940s.  The examiner indicated an assessment of degenerative 
joint disease of the cervical, thoracic and lumbar spine with 
mild kyphoscoliosis.  The examiner commented that such 
obviously represented a progressive process.  The examiner 
noted that the veteran did relate a history of an injury 
during service, but that it was not clear that such was 
documented by the original service records.  It was observed 
that the veteran also reported chiropractic treatments and 
treatments for low back dysfunction dating back to the late 
1940s and 1950s, but there was no documentation of such 
treatment.  The examiner remarked that it was clear that the 
veteran had degenerative changes in the neck, and the mid and 
low back, and that such represented a progressive process 
dating back several years.  The examiner indicated that such 
disease was generally multifactorial including discrete 
injury, chronic repetitive injury, and genetic factors, as 
well as dietary and health maintenance/physical activity 
factors.  VA treatment records dated from July 1996 to 
September 1997 indicated that the veteran continued to 
receive treatment for several disorders.  

The veteran underwent another VA spine examination in 
February 1998.  The examiner reported that the veteran's 
claims file was reviewed.  The diagnoses included significant 
cervical, thoracic and lumbar scoliosis.  The examiner 
commented that he could not find the report of the X-ray 
taken in 1945.  The examiner indicated that it was almost 
impossible to state, specifically, whether the veteran had 
residuals of an injury while in service.  He indicated that 
the records only went back to the 1970s and pertained mostly 
to idiopathic atrial fibrillation and the placement of a 
pacemaker.  The examiner indicated that the earliest 
documentation of the degenerative joint disease of the lower 
back came from lumbosacral and thoracic spine series 
performed in August 1993.  The examiner noted that the 
veteran had a developmental condition called scoliosis and 
that there was no documentation in the medical record that 
the scoliosis was the result of any injury in service.  The 
examiner also stated that the veteran had advanced 
degenerative changes throughout the spine and that he could 
not relate them to a specific injury while the veteran was in 
the service.  The examiner remarked that he could not state, 
at least as likely as not, that the current pathology was 
related to service-connected injury.  


A May 1998 VA spine examination report noted that the 
veteran's claims file and medical record were not available.  
The diagnoses included kyphosis secondary to osteoarthritis, 
diffuse osteoarthritis and fairly striking peripheral 
vascular disease in both lower extremities.  The examiner 
reported that the veteran's back condition was primarily a 
degenerative condition in all probability not related nor 
made worse by training injuries during service in the 1940s.  

A November 1998 addendum to the February 1998 VA spine 
examination report noted that the examiner was requested to 
review X-ray reports concerning the veteran.  The examiner 
stated that on review of the February 1998 examination 
report, the diagnoses were significant cervical, thoracic and 
lumbar scoliosis with gibbous deformity.  The examiner 
remarked that additional diagnoses could be compression 
fractures, and diffuse cervical, thoracic and lumbar 
degenerative disease.  The examiner stated that the report 
remained unchanged.  The examiner indicated that it was his 
opinion that the compression fractures sustained and the 
degenerative changes sustained were not related specifically 
to injury sustained when the veteran had jumped into a pool 
during the training exercise.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
claimed residuals of upper and lower back injuries became 
manifest or otherwise originated during his period of active 
service or that arthritis was manifested within one year of 
service separation.  The veteran's service medical records 
include a June 1945 X-ray report of the cervical spine that 
noted that there appeared to be an injury at the body of C3, 
that there was no cervical rib and that the X-ray was 
negative for recent pathology.  The remainder of the 
veteran's service medical records do not refer to any upper 
and lower back disorders; the February 1946 separation 
examination report included notations that the veteran's 
neck, spine and extremities were normal.  The Board observes 
that the first clinical indication of any upper or lower back 
disorder, subsequent to the veteran's period of service, was 
pursuant to a January 1978 chest X-ray, more than thirty-one 
years after the 

veteran's separation from service, which noted that there was 
moderate degenerative arthritis of the thoracic spine.  

Additionally, the Board observes that an August 1993 VA spine 
examination report indicated a diagnosis of chronic neck and 
low back pain with a reported history of a diving accident in 
1945.  The examiner commented that a prior X-ray of the 
cervical spine in 1945 showed evidence of a prior injury.  
The Board notes that the Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute "competent medical evidence" satisfying 
the Grottveit v. Brown, 5 Vet.App. 91 (1993), requirement.  
The Board also observes that although an examiner can render 
a current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The Board notes that the examiner solely noted that an X-ray 
showed a prior injury in 1945.  The examiner did not in any 
way relate the currently diagnosed disorders to the veteran's 
claimed injury during service.  

Further, the Board observes that several VA examination 
reports include comments as to whether there is a 
relationship between any present upper and lower back 
pathology and the veteran's claimed injury during service.  
The February 1998 VA spine examination report indicated 
diagnoses including significant cervical, thoracic and lumbar 
scoliosis.  The examiner reported that he could not find the 
report of the X-ray taken in 1945.  However, he stated that 
the veteran had a developmental condition called scoliosis 
and that there was no documentation in the medical record 
that such was the result of any injury in service.  The 
examiner also remarked that he could not relate the veteran's 
advanced degenerative changes throughout the spine to a 
specific injury while he was in the service and that he could 
not state that the current pathology, at least as likely as 
not, was related to service-connected injury.  Additionally, 
the examiner pursuant to a May 1998 VA spine examination 
noted that the claims file was not available, but indicated 
that the veteran's back condition in all probability was not 
related nor made worse by training injuries during service.  
The Board also observes that in a November 1998 addendum to 
the 

February 1998 VA spine examination report, prepared after 
review of X-ray reports, the examiner indicated that 
additional diagnoses could be compression fractures and 
diffuse cervical, thoracic and lumbar degenerative disease.  
The examiner specifically indicated that it was his opinion 
that the compression fractures sustained and the degenerative 
changes sustained were not related specifically to injury 
sustained when the veteran jumped into a pool during a 
training exercise.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that his claimed residuals of upper 
and lower back injuries originated during his period of 
service.  He specifically alleges that he dove in a pool 
during service and hit his head, and that his present upper 
and lower back disorders were incurred as a result of such 
injury.  He has submitted lay statements in support of his 
claimed history.  However, the Board notes that the veteran 
is not shown to be competent, by means of medical training or 
expertise, to assert that a relationship exists between his 
period of service and such disorders or to otherwise assert 
medical causation, or to indicate that any actual 
identifiable aggravation of any prior cervical spine injury 
occurred.  See Grottveit, 5 Vet.App. at 93 (1993); Espiritu 
v. Derwinski, 2 Vet.App. 492, 495 (1992).  The Board observes 
that it is certainly within the province of the veteran to 
report that he suffered an upper or lower back injury during 
his period of service.  However, the credible and competent 
evidence of record does not adequately permit the diagnosing 
of a chronic disability during his period of service, or for 
that matter, the presence of arthritis within one year of 
separation, or otherwise relate the existence of the current 
upper and lower back disabilities to the veteran's period of 
service.  Gregory v. Brown, 8 Vet.App. 563 (1996).  

There is also no evidence to indicate that there was any 
increase in severity of a possible prior cervical spine 
injury during the veteran's period of service.  The Board 
notes that the probative medical evidence simply fails to 
indicate any relationship or nexus between current back 
disorders and the veteran's period of service.  See Caluza.  
Further, there are no physician statements or treatment 
reports of record which reasonably demonstrate such 
relationship.  In the absence of 

sufficiently probative evidence establishing that the present 
upper and lower back disorders originated during the 
veteran's period of service, or within one year of service 
separation, or are otherwise related to that service, the 
Board concludes that the veteran's claim for service 
connection for residuals of upper and lower back injuries is 
not plausible and, therefore, not well-grounded.  Further, 
the Board finds the information provided in the statement of 
the case and other correspondence from the RO sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  The veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, might make the claim 
well grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal because the claim is not well grounded is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  


ORDER


Service connection for residuals of upper and lower back 
injuries is denied.  


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

